United States Court of Appeals
                             For the Eighth Circuit
                          ___________________________

                               No. 18-2793
                       ___________________________

                                  Sahr Saidu

                                    Plaintiff - Appellant

                                       v.

                   City of Des Moines, Iowa; Terry Mitchell

                                  Defendants - Appellees
                                ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                        Submitted: September 24, 2019
                           Filed: November 13, 2019
                                [Unpublished]
                               ____________

Before KELLY, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

     Sahr Saidu was arrested and later charged with sexually exploiting a group-
home patient under his care. He was acquitted by a jury and now seeks to hold
Detective Terry Mitchell responsible for his arrest and detention. The district court1
dismissed the lawsuit on summary judgment, and we affirm.

                                          I.

       Saidu worked as a Direct Support Professional at a group home in Des
Moines. R.S., who suffers from schizophrenia and bipolar disorder, was a resident
there. One evening, she reported to a staff member that Saidu had sex with her after
driving her to Walmart earlier in the day. The staff member notified the police.

       Detective Mitchell was assigned to the case three days later. Over the next
month, he interviewed R.S., spoke with the staff member who had reported the
allegation, and requested the results of a sexual-assault examination. Saidu, whom
Detective Mitchell also wished to interview, refused to speak to him.

      Detective Mitchell’s investigation revealed three key facts. First, R.S. had
purchased a box of condoms on her trip to Walmart with Saidu that day. Second,
she had been alone with Saidu once they returned to the group home. Third, the
responding officers had recovered an open condom wrapper and discovered that one
condom was missing from the box that she had purchased.

      Based on this information, Detective Mitchell applied for an arrest warrant.
In the warrant application, he stated that he had reason to believe that Saidu had
committed the offense of sexual exploitation by a counselor or therapist. See Iowa
Code § 709.15(4)(b). A jury acquitted him of the charge.

       Then came the filing of this lawsuit, in which Saidu has alleged that Detective
Mitchell falsely arrested him under Iowa tort law and violated his constitutional
rights. U.S. Const. amend. IV; 42 U.S.C. § 1983; Iowa Const. art. I, § 8; Godfrey v.


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                  -2-
State, 898 N.W.2d 844, 862–63 (Iowa 2017) (recognizing the “well settled principle
that violation of article I, section 8 [of the Iowa Constitution] gives rise to a cause of
action”); Children v. Burton, 331 N.W.2d 673, 678–79 (Iowa 1983) (listing the
elements of a false-arrest claim). The district court granted summary judgment to
Detective Mitchell, which is a decision that we review de novo, construing all of the
facts in the light most favorable to Saidu. Schaffer v. Beringer, 842 F.3d 585, 591
(8th Cir. 2016).

                                           II.

       Each of Saidu’s claims depends on whether Detective Mitchell had probable
cause to arrest him. Fagnan v. City of Lino Lakes, 745 F.3d 318, 325 (8th Cir. 2014);
State v. Christopher, 757 N.W.2d 247, 250 (Iowa 2008) (“[P]robable cause for [an]
arrest is the constitutional criterion by which its legality is measured.” (citation
omitted)); Children, 331 N.W.2d at 679–80. The state judge who signed the arrest
warrant concluded that there was probable cause, which means that the warrant
application in his view established that there was “a probability or substantial
chance” that Saidu had engaged in “sexual conduct [with R.S.] for the purpose of
arousing or satisfying” either one of them. Iowa Code § 709.15(2)(a)(2); Dist. of
Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (citation omitted) (explaining what
is required for probable cause); see also State v. Baker, 925 N.W.2d 602, 610 (Iowa
2019) (applying federal probable-cause principles to evaluate a state constitutional
claim). Nevertheless, Saidu argues that Detective Mitchell lacked probable cause to
arrest him for two reasons: the evidence he gathered was unreliable and his
investigation was not thorough enough.2




      2
        At oral argument, Saidu suggested that the warrant application contained a
“material misrepresentation.” See Franks v. Delaware, 438 U.S. 154 (1978). We
will not address this claim, however, because he failed to raise it anywhere in his
briefs. Harris v. Folk Constr. Co., 138 F.3d 365, 366 n.1 (8th Cir. 1998).

                                          -3-
       Starting with the evidence itself, it was of two types. First, there was physical
evidence—including an empty condom wrapper and a new box of condoms with one
missing—that together suggested that R.S. had sex with someone that day. Second,
there was testimonial evidence, from both R.S. and a group-home staff member, that
the individual in question was Saidu. Collectively, this evidence was sufficient to
create “a fair probability” that “sexual conduct” had taken place between the two of
them. Iowa Code § 709.15(2)(a)(2); Illinois v. Gates, 462 U.S. 213, 246 (1983)
(“[P]robable cause does not demand the certainty we associate with formal trials.”).

       Saidu’s view of the evidence is different. He claims that R.S.’s account had
all of the warning signs of fabrication—including details of her account changing
over time, not to mention her mental illness and history of breaking the rules to have
sex. See Clay v. Conlee, 815 F.2d 1164, 1168 (8th Cir. 1987) (“[L]aw enforcement
officers are entitled to rely on information supplied by the victim of a crime, absent
some indication that the information is not reasonably trustworthy or reliable.”). But
there were also good reasons for Detective Mitchell to believe R.S., not the least of
which were that she was the alleged victim of the crime and the physical evidence—
at least from what he knew at the time—was consistent with her account. See id.;
see also United States v. Robertson, 39 F.3d 891, 893 (8th Cir. 1994) (“giv[ing]
greater weight” to reliance on an informant after a “face-to-face” meeting).

       As for the sufficiency of the investigation, perhaps Detective Mitchell could
have spoken to more officers and followed other leads before arresting Saidu. Even
so, courts are particularly ill-suited to second-guess determinations about “whether
a particular lead warrants [further] investigation.” Flowers v. City of Minneapolis,
558 F.3d 794, 798 (8th Cir. 2009). And even a subpar investigation—unless an
officer fails to investigate “plainly” exculpatory evidence—does not defeat probable
cause. Clayborn v. Struebing, 734 F.3d 807, 809–10 (8th Cir. 2013); see Amrine v.




                                         -4-
Brooks, 522 F.3d 823, 833 (8th Cir. 2008). Even if Detective Mitchell could have
done more before arresting Saidu, what he did was enough.3

      We accordingly affirm the judgment of the district court.
                     ______________________________




      3
       Because we conclude that Detective Mitchell had probable cause to arrest
Saidu, we do not have to address whether he would have been entitled to qualified
immunity under federal or state law. Pearson v. Callahan, 555 U.S. 223, 236 (2009);
Baldwin v. City of Estherville, 915 N.W.2d 259, 279–80 (Iowa 2018) (articulating a
due-care standard for qualified immunity under Iowa law).
                                       -5-